Exhibit 10.11

MetLife Annual Variable Incentive Plan

Effective as amended and restated January 1, 2015

Article 1. Purpose, Effectiveness, and Duration

The MetLife Annual Variable Incentive Plan (“AVIP”) is an annual incentive plan.
The purpose of AVIP is to align total annual pay with the Company’s annual
financial business results, provide competitive levels of pay for performance,
and make a competitive portion of total compensation variable based on Company
and individual performance. AVIP shall become effective as amended and restated
with respect to awards made on or after January 1, 2015 and shall constitute a
sub-plan of the MetLife, Inc. 2015 Stock and Incentive Compensation Plan (the
“2015 Plan”) for granting Cash-Based Awards (as defined in the 2015 Plan). Each
of the applicable terms of the 2015 Plan shall apply to AVIP and Awards made
under AVIP. The full powers of the Committee under the 2015 Plan, including
those described in Section 3.2 of the Plan, will apply to each AVIP Award. AVIP
shall remain in effect indefinitely, subject to the duration of the 2015 Plan
and the right of the Committee or the Board to amend or terminate AVIP at any
time pursuant to Article 6 herein.

Article 2. Definitions

Whenever used but not defined herein, terms shall have the meaning set forth in
the 2015 Plan, as applicable to Cash-Based Awards under the 2015 Plan.

Article 3. Eligibility

3.1 Eligibility. Subject to the provisions of the 2015 Plan and AVIP, the
Committee may from time to time grant and determine the terms of Awards to any
Employee. While it retains the discretion to make Awards to any Employee, the
Committee generally intends that Awards under AVIP will be made to
administrative (non-sales) Employees.

3.2 No Post-Employment Awards. No AVIP Award shall be made to an individual who
is not an Employee on the date the Award is payable. The Company or an Affiliate
may make a payment in lieu of an AVIP Award to a former Employee.

3.3 Delegation. Subject to the provisions of the 2015 Plan, AVIP, and any
requirements and limitations imposed by the Committee, the Chief Executive
Officer of the Company (the “CEO”) may grant and determine the terms of Awards
to anyone who is eligible under AVIP, except for (i) any Performance-Based
Compensation, and (ii) Awards to any Insider, the enterprise’s Chief Risk
Officer, or the Company’s Chief Accounting Officer. The CEO may subdelegate any
duties and powers of the CEO under AVIP to anyone to whom the CEO sees fit, and
may make such delegation either expressly or by implication of the assignment of
management duties.

Article 4. Award Terms and Limitations

4.1 Performance-Based Compensation. The terms of Article 11 of the 2015 Plan
shall apply to Awards the Committee intends to be Performance-Based Compensation
under AVIP.

4.2 Performance Criteria. The Committee may determine and apply performance
criteria to any or all Awards, including but not limited to the determination of
the total amount available for all Awards with respect to a calendar year and
performance criteria applicable to particular Awards or a set of Awards. Subject
to the requirements of Code Section 162(m) with regard to Awards intended to be
Performance-Based Compensation, Awards that are subject to performance criteria
may be granted: (1) in advance of and contingent upon performance with respect
to any performance criteria; or (2) following the performance with respect to
any performance criteria.



--------------------------------------------------------------------------------

4.3 Maximum Limit Regarding Awards. The terms of Section 4.1 of the 2015 Plan,
as applicable to Cash-Based Awards, apply to AVIP.

4.4 Form of Payment. All Awards granted under AVIP shall, if payable, be payable
in cash unless otherwise determined by the Committee.

4.5 Timing of Payment. Subject to deferral payment in accordance with Section 13
of the 2015 Plan, all Awards granted under AVIP shall, if payable, be paid on or
before March 15 of the calendar year following the calendar year with regard to
which any performance criteria or other contingencies that pertain to the Award
(other than continued employment with the Company or an Affiliate or other
contingency related to continued service until the date on which the Award is
payable) apply. No Participant or any other person shall have any right to
receive any payment of interest or other remedy due to any payment of an Award
on a date other than as provided in the immediately preceding sentence.

4.6 Performance-Based Compensation Recoupment. All Awards are subject to any
Company performance-based compensation recoupment policy in effect from time to
time.

4.7 Written Communication of Awards. A representative of the Company or an
Affiliate may determine how the amount and terms of each AVIP Award may be
communicated in writing.

Article 5. Amendment, Termination, and Interpretation

The Committee or Board may, at any time and from time to time, alter, amend,
modify, suspend, or terminate AVIP in whole or in part. No amendment of AVIP
shall be effective without shareholder approval if shareholder approval is
required by law, regulation, or stock exchange rule. AVIP is designed and
intended to comply, to the extent applicable to Performance-Based Compensation,
with Code Section 162(m), and all provisions hereof shall be construed in a
manner to so.

Article 6. Administration

Pursuant and subject to Section 3.3 of the 2015 Plan, the Committee hereby
delegates its administrative duties and powers with respect to AVIP Awards to
the CEO (the “Administrative Delegation”). The Administrative Delegation does
not in any way limit any of the duties and powers of the Committee under the
2015 Plan. The CEO may subdelegate all or some of the duties and powers
delegated to the CEO in the Administrative Delegation to any individual or
entity, and may make such delegation either expressly or by implication of the
assignment of management duties or entrance by the Company or any Affiliate
through an authorized representative into one or more management, service, or
vending agreements.

 

2